Citation Nr: 1207872	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  01-08 419A	)	DATE
	)
	)


THE ISSUE

Whether a February 24, 1956, decision, in which the Board of Veterans' Appeals ("BVA" or "Board") denied service connection for defective hearing, should be revised on the basis of clear and unmistakable error ("CUE").



REPRESENTATION

Substitute Moving Party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The Substitute Moving Party is the surviving spouse of the Moving Party, a Veteran who had active service from December 1950 to February 1951 and who died July 27, 2010.  See August 2011 Order of the United States Court of Appeals for Veterans Claims (granting the Substitute Moving Party's unopposed motion for substitution); see also Breedlove v. Shinseki, 24 Vet. App, 7, 13 (2010) (per curium order).

The motion at issue arose from a written statement received at the Board in February 2002 asserting CUE in a February 24, 1956, Board decision which denied entitlement to service connection for defective hearing.  In a July 2002 decision the Board denied the motion on the basis that clear and unmistakable evidence revealed a preexisting bilateral hearing loss that did not permanently increase in severity during service.  See July 2002 BVA decision.  

The United States Court of Appeals for Veterans Claims ("CAVC" or "Court") in an August 2006 memorandum decision vacated the Board's July 2002 decision, and reversed the Board's determination that the Veteran's hearing loss did not increase in severity during service and remanded the case to the Board for further proceedings consistent with its decision.  See August 2006 CAVC memorandum decision, p. 11.  The Veteran's representative submitted additional argument in November 2007.  

In a December 2007 decision the Board denied the Veteran's claim.  In an August 2010 memorandum decision, the Court vacated the Board's December 2007 decision.  The Court reversed the Board's finding that the presumption of soundness had been rebutted in this case.  The Court thus held that the Veteran was sound upon entry into service, and remanded the matter to the Board for a determination as to whether the outcome of the claim in 1956 would have been manifestly different had the 1956 Board correctly applied the applicable legal criteria and found the Veteran in sound condition when he entered service.  Id. at 5-7.  While the case was pending at the Court, the Veteran died, and in an August 2011 Order, the Court granted an unopposed motion to substitute the Veteran's spouse as the appellant in the case as of the date of the Veteran's death, July 27, 2010.

Additional argument was submitted by the Veteran's attorney in February 2011.  


FINDINGS OF FACT

1.  In a decision dated February 24, 1956, the Board denied entitlement to service connection for defective hearing on the basis that the Veteran's defective hearing preexisted service and was not aggravated therein.

2.  In an August 2006 memorandum decision, the Court reversed a Board July 2002 decision to the extent that it concluded that the February 24, 1956 Board decision did not err undebatably in concluding that the Veteran's hearing loss did not increase in severity during service.  

3.  In an August 2010 memorandum decision, the Court reversed a December 2007 Board decision to the extent that it concluded that the Board in February 1956 did not err undebatably in concluding that the presumption of soundness had been rebutted.   

4.  The correct facts, as they were known at that time, were before the Board on February 24, 1956; however, on that date, the Board incorrectly applied the statutory and regulatory provisions in existence at that time (i.e., the presumption of soundness) such that the outcome of the claim would be manifestly different.

5.  The Veteran is presumed to have had normal hearing upon entrance into service on December 4, 1950, and the evidence demonstrates bilateral deafness during active service on January 9, 1951, resulting in a discharge from service, and continued bilateral hearing loss thereafter.


CONCLUSIONS OF LAW

1.  The February 24, 1956, decision, in which the Board denied service connection for defective hearing, was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1400, 20.1403; 20.1404, 20.1409 (2011).

2.  Defective hearing was incurred during active service.  Veterans Regulation (VR) No. 1(a), part I, paragraphs 1(a), (b) (1952); 38 C.F.R. §§ 3.63, 3.77 (1956).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been held to be inapplicable to CUE claims.  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision).   

CUE Motion

The Substitute Moving Party claims that a February 24, 1956, Board decision which denied service connection for defective hearing involved CUE.  Specifically, that the 1956 Board did not correctly apply the presumption of soundness or the presumption of aggravation in existence at the time of the decision; and that if these presumptions had been properly applied, the outcome of the Board's 1956 decision would have been manifestly different.  See, e.g., argument in support of CUE claim dated in September 2005.  Under 38 U.S.C.A. § 7111 (West 2002 & Supp. 2011), the Board has been granted the authority to revise a prior Board decision on the grounds of CUE.

The applicable VA regulation in this case provides:

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a) (2011).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal based upon the evidence of record at that time which, had it not been made, would have manifestly changed the outcome when it was made.  See, e.g., Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991); Russell v. Derwinski, 3 Vet. App. 310 (1992); Porter v. Brown, 5 Vet. App. 233 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable.  See 38 C.F.R. § 20.1403(c) (2011).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

For the record, a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 (1995).  The mere misinterpretation of facts also does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991), receded from on other grounds in McGinnis v. Brown, 4 Vet. App. 239 (1993).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993); Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Turning to the merits of the appellant's CUE claim, the Board observes that the evidence contained in the claims file in February 1956 consisted of service treatment records (which included a November 1950 pre-induction examination report, hospitalization/consultation reports dated in January 1951, and clinical records), a January 1951 separation examination report, an August 1954 VA examination report, a private medical statement, and lay statements.  

VA law and regulations that were in effect at the time of the February 24, 1956 Board decision, governing basic entitlement to service-connected compensation benefits were found in Veterans Regulation (VR) No.1(a), part I, paragraphs 1(a), (b), and (d).  Paragraph (a) is currently codified at 38 U.S.C.A. § 1110 (West 2002) without substantive change.  That statute directs that service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002); see also 38 C.F.R. §§ 3.77 (1956).  

The applicable law provided that every person employed in active military or naval service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrated that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such active military or naval service.  Veterans Regulation No. 1(a), part I, para. 1(b).

Prior to 1961, 38 C.F.R. § 3.63 (1956) (VA Regulation 1063) addressed both the presumption of sound condition and the presumption of aggravation.  See VAOPGCPREC 3-2003 (July 16, 2003) (noting that in 1961, VA removed former section 3.63 and issued separate regulations at 38 C.F.R. §§ 3.304 and 3.306 in essentially their present form, to govern the presumption of sound condition and the presumption of aggravation).  In this regard, the regulation provided that every person employed in active service was to be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment or where clear and unmistakable evidence demonstrated that the injury or disease existed prior to acceptance and enrollment and was not aggravated by such service.  38 C.F.R. § 3.63(b) (1956).  "Clear and unmistakable" was defined as obvious or manifest.  Claims to which the above-cited presumptions applied were to be denied only on the basis of evidence which clearly and unmistakably demonstrated that the disease did not originate in service, or, if increased by service, was not aggravated thereby.  38 C.F.R. § 3.63(d) (1956).  Injury or disease shown by clear and unmistakable evidence to have had inception prior to enlistment were to be conceded to have been aggravated where such disability underwent an increase in severity during service unless such increase in severity was shown by clear and unmistakable evidence to have been due to the natural progress of the disease.  Aggravation of a disability shown by clear and unmistakable evidence to have had inception prior to enlistment was not to be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of such disability prior to, during and subsequent to service.  In determinations involving the question of aggravation by service, due regard was to be given to the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.63(i) (1956); see also VAOPGCPREC 3-2003 (noting that in view of the incongruity between the general statutory standard recited in paragraph (b) of the regulation and the specific principles set forth in paragraphs (d) and (i) of the regulation, the pre-1961 regulation was ambiguous regarding the nature of VA's burden of proof in rebutting the presumption of sound condition).

Thus, the law at the time of the 1956 Board decision essentially provided that if there was clear and unmistakable evidence that a disability preexisted service, then VA was required to consider whether there was either clear and unmistakable evidence that the condition did not increase in severity in service, or clear and unmistakable evidence that any increase was due to the natural progress of the disease.  Once a preexisting condition was shown to have increased in severity during service, the aggravation prong of the presumption of soundness could only be rebutted by a showing "by clear and unmistakable evidence" that any increase was "due to the natural progress of the disease."  See August 2006 CAVC memorandum decision, p. 11 citing 38 C.F.R. § 3.63(a) (1956); Joyce v Nicholson, 19 Vet. App. 36 (2005).

In its February 24, 1956 decision, the Board did not specifically cite the presumptions of soundness or aggravation.  However, it essentially addressed the first prong of the presumption of soundness by finding that while the hearing loss was not "noted" on enlistment, it clearly and unmistakably preexisted service as evidenced by (1) the hospitalization for hearing problems approximately five weeks after entering service without evidence of an in-service injury occurring during that time frame; (2) medical evaluations of the eardrums that were found to be normal such that the examiner provided a diagnosis of severe, bilateral deafness resulting from an undetermined cause; (3) notations of medical personnel recorded during the  hospitalization which indicated that the Veteran had been hard of hearing all of his life and had running ears as a child; and (4) subsequent statements made by the Veteran indicating that he had a preexisting hearing disorder that he believed had been aggravated during service.  See August 2006 CAVC memorandum decision, p. 10; August 2010 CAVC memorandum, pgs. 4-5 (Court found that the Board did not err by finding that hearing loss preexisted service). 

The 1956 Board decision also outlined evidence indicating that the hearing loss had worsened during the brief period of service without evidence of an incident or injury in service that could be associated with the increased loss before ultimately stating that the hearing loss was not aggravated during service.  See February 1956 Board decision, p. 1.  However, the Court in August 2006 found that the 1956 Board's statement that "[i]n the absence of disease or injury of the ears during service, aggravation during service is not demonstrated" suggested that the 1956 Board's determination of no aggravation of the Veteran's hearing loss was based on a requirement of evidence of in-service trauma and was an impermissible requirement because application of the presumption of soundness would have satisfied the in-service-incurrence prong for service connection.  See also Maxson v. West, 12 Vet. App. 453, 460 (1999) aff'd sub nom. Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In the August 2006 memorandum decision, the Court held that the Board's July 2002 determination that there was clear and unmistakable evidence of preexisting defective hearing at the time of the 1956 Board decision was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law; the Court, however, reversed that portion of the Board's July 2002 decision that found that the Board in 1956 had not erred undebatably in denying the Veteran's claim based on an implicit finding of no increase in severity.  The case was remanded to the Board to address the question of whether the increase in severity of the Veteran's hearing was due to the natural progress of the disease.  The Court noted that if the Board determined that at the time of the 1956 decision there was not clear and unmistakable evidence showing that the increase in severity was due to the natural progress of the disease, the Board would then have to address whether the outcome of the 1956 decision would have been manifestly different, that is, whether service connection would undebatably have been awarded had the Board in 1956 not erred regarding the presumption of soundness.

In December 2007, the Board issued another decision denying the Veteran's motion to revise the 1956 Board decision on the basis of CUE and finding that there was clear and unmistakable evidence that the increased hearing loss during service was the result of the natural progression of the hearing disorder.  

In the August 2010 memorandum decision, the Court found that the Board in 1956 reached no independent finding that the Veteran's increased hearing loss during service was due to the natural progress of the disease, rather it concentrated on finding that he suffered no increase in disability in service, a finding the Court had reversed in its 2006 decision.  See August 2010 CAVC memorandum decision, p. 5.  The Court held that the evidence at the time of the 1956 Board decision did not meet the "onerous" clear and unmistakable evidence standard that the increase in severity of the Veteran's preexisting defective hearing was clearly and unmistakably due to the natural progress of the condition; thus, the government failed to rebut the presumption of soundness at the time of the 1956 decision.  Id. at 5.  The Court found that therefore, the Veteran was considered to have been sound upon entry and reversed the Board's December 2007 decision to the extent that it concluded that the Board in its February 1956 decision did not err undebatably in concluding that the presumption of soundness had been rebutted.  Id. at 6-7.  The Court held that because the presumption of sound condition results only in a finding that the Veteran entered service in sound condition and not in a determination that he is entitled to an award of service connection for his hearing loss, the matter was remanded to the Board for a determination of service connection.  

Thus, given the Court's findings regarding the 1956 Board's incorrect application of the presumption of soundness, the Board must conclude that the outcome of the February 24, 1956 decision would have been manifestly different as the question would become one of service incurrence rather than service aggravation.  See 1956 BVA decision; see also rating decisions dated in March 1954 and October 1955.  At that time, the service-related evidence showed: chronic hearing loss soon after the Veteran's entrance into active duty; a January 1951 Army dispensary consultation request form documenting a worsening of the Veteran's hearing loss in service (15/15 bilaterally for whispered voice on pre-induction examination and in January 1951, 13/15 (right ear) and 1/15 (left ear) for spoken voice, and 1/15 bilaterally for whispered voice); a January 9, 1951, 17 day hospitalization for evaluation of hearing loss; a hospitalization report diagnosing the Veteran with severe bilateral deafness of an undetermined cause with an EPTS (existed prior to service) designation by a medical officer; notations in the service treatment records that the Veteran reported he had been hearing impaired all of his life; and a change in the physical profile for hearing from "1" on pre-induction medical examination to "4" on separation medical examination.  Post-service evidence included: the Veteran's February 1954 claim for loss of hearing in January 1951 due to "shell firing"; a February 1954 VA examination report in which the Veteran reported that he had had a loss of hearing since childhood and that his hearing gradually decreased since his army service; a February 1954 diagnosis of bilateral defective hearing; a July 1954 report of contact in which the Veteran indicated that exposure to machine guns aggravated his hearing loss; a May 1955 statement from B.W.A., M.D. documenting audiometric and speech reception tests conducted in April 1955 and June 1954 showing bilateral hearing loss; a September 1955 statement from an individual who entered service with the Veteran and who reported that the Veteran complained steadily of hearing loss after initial basic training; and a December 1955 statement of the Veteran who reported that his hearing loss was aggravated in service.  

Based on the posture of this case as outlined above, and in light of the Court's holdings in this case, the Veteran is considered sound on entrance, and the remaining question is whether service connection for defective hearing would have been awarded had the 1956 Board applied the legal criteria correctly.  Essentially, with the correct application of the presumption of soundness, the Veteran's claim has been transformed from one of aggravation to one of service incurrence.  As the evidence shows chronic bilateral deafness in service resulting in the Veteran's discharge and VA examination showed defective hearing on examination in 1954 without evidence of intercurrent cause, the Board must conclude that the misapplication of the law regarding the presumption of soundness in 1956 would have manifestly changed the outcome of the case such that service connection based on service incurrence would undebatably have been awarded.  As such, the motion for a revision of the Board's February 1956 decision must be granted.  As the Veteran is held to be sound upon entrance into service on December 4, 1950 with respect to his hearing and there is evidence of bilateral deafness during active service on January 9, 1951, and thereafter, the Veteran's January 1954 claim for entitlement to service connection for defective hearing is granted.

In the August 2010 memorandum decision, the Court also stated that "[i]n order for there to have been CUE in the 1956 Board decision, the outcome would have had to have been manifestly different, that is, that service connection by aggravation would undebatably have been awarded had the Board not erred regarding the presumption of aggravation."  See August 2010 CAVC memorandum decision, p.6.  However, given the discussion above and the finding of service connection, that analysis is inconsistent with the benefit of the presumption of soundness and will not be further addressed.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (finding that it was clear that Congress intended to effectively convert aggravation claims into ones for service connection when the government failed to overcome the presumption of soundness under section 1111).  




      
ORDER

Clear and unmistakable error ("CUE") having been shown, the motion for revision of the Board's February 24, 1956, decision denying service connection for defective hearing is granted.

Entitlement to service connection for defective hearing is granted.



                       ____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



